Case 4:20-cv-02104 Document 6-2 Filed on 07/13/20 in TXSD Page 1 of 2

MENU =

Special Message on COVID-19

Welcome to the George R. Brown Convention Center. Every day, we have the fortune of serving a
wide variety of guests in our facility. Our top priority is, and will remain, the well-being and safety of
our visitors and our community. We take all concerns about COVID-19 seriously and have taken
measures to mitigate risk and prevent the spread of the virus in the building. We are monitoring the
situation and are following directives of the national government, the Center for Disease Control
(CDC), the Houston Health Department, and the City of Houston Mayor's Office in responding to the
situation.

As we continue to assess the situation, we wanted to share the current status of the building.
Currently, the convention center remains open for any events that choose to move forward at this
time. The decision to postpone or cancel an event is at the discretion of show management, and the
George R. Brown Convention Center and Houston First Corporation do not make any determinations
on behalf of the event. We support the decisions of show management when it comes to determining
what is best for the health and safety of their attendees.

Our facility has undertaken rigorous cleaning and sanitation measures since the onset of the COVID-
19 outbreak. These measures have been added to enhance the daily measures already in place to
ensure a clean and healthy environment. We have hand sanitizing stations located throughout the
facility and are displaying messaging to encourage proper hand-washing techniques. We do,
however, encourage everyone to use their best judgement when it comes to determining whether to
attend an event.

If you are sick, stay home. Your health, and the health of those around you, is paramount. Per the
Houston Health Department, we encourage those who are most vulnerable to suffering severe
symptoms from COVID-19 to avoid public gatherings including:

e People 60 and over

e People with underlying health conditions including heart disease, lung disease, or diabetes
e People who have weakened immune systems

e People who are pregnant

Finally, we ask for your help to educate yourself about the facts of COVID-19 to avoid spreading
misinformation. Above all, we are a community and maintaining respect, kindness, and good
stewardship is the key to combating fear and panic surrounding the COVID-19 outbreak. Please see
the list below FGF ErGsted YASOLi tes WRH CUalityinfoledation Aboud what you carsdc2tel keep yourself
healthy.

Global Resources:

e World Health Organization
e United Nations

National Resources:
e Centers for Disease Control and Prevention
Local Resources:

e Houston Health Department
e City of Houston Office of Emergency Management

Please click on names to visit these sites. Websites will open on a new page.

 

QUICK LINKS v

 

 

 

George R. Brown Convention Center 1001 Avenida de las Americas
Houston, Texas 77010
Main Line: 713-853-8000
Toll Free: 800-427-4697
Fax: 713-853-8090
ccinfo@houstonfirst.com

Office Hours: Monday through Friday: 8am - 5pm
After Hours and Weekends: Security Office - 713-853-8087

© 2020 Houston First Corporation. All Rights Reserved.
